Illegal immigration, external action of the European Union and Frontex (debate)
The next item is the statements by the Council and the Commission on illegal immigration, external action of the European Union and Frontex.
President-in-Office of the Council. - (SL) By way of introduction I would like to emphasise that the challenge of immigration requires a comprehensive approach. The European Union must develop an effective migration policy and legislation and at the same time continue its efforts to combat illegal immigration. We need measures at European Union level as well as at the level of the Member States and we need the cooperation of third countries. One of the most important aspects of the struggle against illegal immigration is effective control of the European Union's external borders.
A great achievement in this field is without doubt the recent inclusion of nine Member States in the Schengen area. Following their entry into the Schengen area, the Slovenian Presidency started work on the introduction of the second generation Schengen information system, known as SIS II, as soon as possible. This is one of the European Union's priority projects at the present time. All the necessary activities should be carried out in a way that would facilitate completion of the transition from the first generation of the Schengen information system to the second generation by September 2009 at the latest.
Because of frequent incidents in the Mediterranean Sea and on the North African coast, the Commission and some Member States proposed some initiatives, in 2007, for improving the management of illegal immigration. As part of those efforts, in March of this year the Slovenian Presidency hosted a conference at Ministerial level on the future challenges for management of the European Union's external borders. The three reports presented by the Commission in February were debated for the first time at the conference. The participants at the conference debated the evaluation and further development of the Frontex agency, as well as further measures for the management of the European Union's external borders. It was agreed that, in future, border controls should be strengthened and the reliable identification of individuals should be facilitated. At the same time we must strive to make the European Union open and accessible.
In addition, Ministers discussed the proposal to establish a European border surveillance system, or EUROSUR. The Presidency is already preparing further guidelines on this subject and the Council will debate them as part of judicial and internal affairs at its June session.
The fight against illegal immigration will also be made more effective by a directive on common standards and procedures for returning persons who reside illegally in the territory of the European Union Member States, or so-called Return Directive. The Presidency has already begun the second round of negotiations with the European Parliament, which was very constructive. We think that, with a joint effort, we could adopt this directive at the first reading.
Regarding the directive's proposal concerning sanctions against employers of citizens from third countries who are illegally in the European Union, the Council is waiting for a proposal for changes and amendments from the European Parliament.
Another constituent part of the development of a comprehensive migration policy is a visa policy. In this matter the Slovenian Presidency has achieved progress by discussing two very important dossiers, more precisely the changes to common consular instructions and the visa code. In further work on both dossiers we are looking forward to creative cooperation with the European Parliament.
At the informal January session the Council debated asylum issues and practical cooperation among the Member States. This month the Council adopted appropriate decisions. As I said in my introduction, a comprehensive view of migration policy is necessary to manage and fight illegal immigration. Combating illegal immigration also requires cooperation with the countries of origin and transit. It additionally requires elimination of the reasons for migration, that is to say the stimulation of development in the countries of origin.
The purpose of the global approach adopted by the European Council in December 2005 was to initiate a comprehensive discussion on migration policy, as well as strengthen and deepen international cooperation primarily with the countries of origin and transit, and establish a partnership with those countries. Many activities are taking place right now within this global approach. They are focused mainly on the most critical regions, particularly Africa and the eastern and south-eastern regions bordering the European Union.
Vice-President of the Commission. - (FR) Mr President, the main factor that attracts illegal immigrants today is illegal work.
Migrants will continue to come to Europe as long as they believe that the financial benefits they can gain from working illegally outweigh the risks of being arrested by European law enforcement bodies.
We need a common will at European level to implement an effective strategy against illegal work. That is the key to this strategy and it depends on us, on the Member States and on our common political will. This is the context surrounding the Commission proposal on sanctions for those who employ third-country nationals residing illegally in the European Union, which is currently being examined by this Parliament and by the Council.
This proposal seeks to ensure that all the Member States adopt preventive measures and similar sanctions and actually apply them in the fight against illegal work.
I would like to encourage Parliament to continue its examination of this proposal so that we can establish a Community instrument that requires the Member States to take all the necessary measures to ensure that the rule of law is respected throughout the European Union.
Having said that, I do not want to underestimate the challenges posed by illegal immigration across the European Union's external borders. It is very likely that this year, too, many people from the African continent will be tempted to come to the EU by sea: some will come individually, some will come in small groups and others will be exploited by criminal organisations demanding large sums of money to bring them to Europe.
Considerable efforts have been made at European level to provide the Member States with the financial support needed in 2008. The budget of the Frontex agency has practically doubled in 2008 compared with 2007. This year it totals EUR 70 million, including more than EUR 31 million for operations at the EU's maritime borders.
As regards the operations in these high-risk zones, Frontex has organised four large-scale operations: Poseidon, Hermes, Nautilus and Hera. The information on their exact dates and duration is not yet in the public domain but, thanks to the increase in funding, they will last longer than they did in 2007.
It is also important to point out that an agreement has been reached between the Member States and Frontex on the procedures and conditions for using the technical equipment contained in the Central Record of Available Technical Equipment (CRATE) database.
At present, 18 aircraft, 20 helicopters and 105 vessels are made available by the Member States on a voluntary basis. For its part, Frontex provides the human resources needed to help the Member States to prepare and evaluate the maritime operations. In its evaluation report on Frontex, the Commission recommended that the potential of CRATE and the commitments made by the Member States should be exploited to the full to ensure the availability of the necessary equipment for sea border operations.
The Frontex agency must report regularly to the European institutions on the actual use made of the equipment and the extent to which this use is adequate in relation to the needs, and it must inform them about a future mechanism to ensure the availability of the equipment offered by the Member States. The agency could also increase the potential of CRATE by acquiring or leasing its own technical equipment.
Through these efforts, the Member States and Frontex will help to reduce, as far as possible, the disappearance at sea of those who to reach Europe in makeshift vessels. As a result, the Commission welcomes the bilateral agreement between Spain and the West African states, as well as the contacts between Italy and Malta and Libya. To date, the contacts with Libya have not had the desired result; all the more reason to pursue them.
In its report on the future development of Frontex, the Commission emphasised that cooperation with third countries is a key element in improving the joint operations carried out by the agency in the long term. As such, consideration should be given to whether Frontex should have the possibility of carrying out pilot projects with third countries as beneficiaries. Of course, the agency must ensure coherence between its activities and the overall framework of the Union's external policy.
Such projects could significantly strengthen the impact of cooperation launched under the current working arrangements, where the latter can serve to identify concrete needs for capacity building with regard to border management in specific third countries.
Finally, the Commission sees 2008 as a test year. Frontex has a larger overall budget, the CRATE database is fully operational and the rapid intervention teams are in place. We will of course evaluate the results of these measures and, where necessary, it may be appropriate to explore other options, such as the establishment of a European border surveillance system, as indicated in the Commission's evaluation report.
That is the information I wanted to pass on to you today and I look forward to listening to the comments here in this House concerning these difficult problems.
At this time of year we start to hear of tragedies in which hundreds of migrants have drowned and since we well know what happens, it is good to ask whether we are better prepared this year to meet the challenge of illegal migration. Frontex is only part of the solution - it is a deterrent, as the Commission said, in the fight against illegal migration, and this year will be a trial year for Frontex. As Commissioner Barrot rightly said, this year we have doubled Frontex's budget, we have given it a rapid intervention team and it also appears that it has enough means to carry out its missions. Therefore, we will be monitoring Frontex's work closely and we hope that this year it will be more effective than it has been so far. If Frontex wants this Parliament's support it has to show that it deserves our support.
Mr President, as I said, Frontex is but part of this solution; whether or not we want this solution, there also need to be serious discussion about how the burden will be shared between the Member States - discussion that so far the Council has evaded. We need to remove the hypocrisy whereby on the one hand we are scandalised when emigrants drown and on the other hand we leave the southern Member States to bear the burden by themselves. In the Mediterranean, the need to share the burden could not be clearer. Last year we already had incidents where emigrants found in Libya's rescue zone were capsized or hanging onto tuna nets. Libya did nothing, while the European countries stood around pointing the finger at one another. I would like to ask the Commission and the Council what they are going to do this year - there is no doubt, Commissioner, President-in-Office, there is no doubt that we all have a duty to save people's lives. However, the time has come for both the Commission and the Council to have the courage to reply to these questions. Is there a single country that is obliged to take in emigrants or should they be shared between everyone?
on behalf of the PSE Group. - (IT) Madam President, ladies and gentlemen, my thanks go to you, Madam President, Mr President of the Council and Commissioner. We welcome the Council President's proposal of an integrated approach to immigration. This attempt to combine the various aspects of the problem and handle them together has to begin with the acknowledgement of a fact known to us all: 60% of migrants arriving in Europe come by sea, and 'Fortress Europe' has issued an approximate estimate, by default, that 12 000 human beings have drowned or otherwise gone missing over the past ten years. The Mediterranean has become the largest open-air common grave anywhere.
In my opinion, even though Frontex was not established for humanitarian reasons, it cannot be dissociated from this context; it cannot be dissociated from the fact that we are facing a major humanitarian problem. Where do the difficulties and ambiguities of this project lie? The Member States have until now interpreted Frontex as serving to lessen their own responsibilities, and yet it is a coordinating agency based on a spirit of solidarity and reciprocity which cannot operate in isolation from the Member States. Indeed, the Member States are primarily responsible for managing both land and sea borders.
Another significant point is that Frontex has not so far been adequately resourced; now that we hear it is to have funds, structures, men and practical resources at its disposal, we shall need to verify their operational reliability. It is not enough simply to list vessels and helicopters: we need to see how this stock of resources and tools can in actual fact be put at the service of the Agency.
My third point is that Frontex has still not solved one problem which you, Commissioner, raised when you said that we should contribute to bringing down the number of dead and missing persons. How can Frontex undertake to do this? We believe that there is only one way: by ensuring that its remit includes sea rescue operations. In other words, besides the rules governing immigration into the European Union, maritime law, humanitarian law, should also be included, setting out the need to save every human life whenever there is an imminent risk of lives being lost.
That is the message we leave you with, Commissioner, and those are a few points on which we should like some clarification from you and from the Council.
on behalf of the ALDE Group. - Madam President, let us be frank and open: as Frontex is a coordinating agency, we cannot expect it to stop the influx of irregular migrants in itself and of itself, nor to put an end to the trafficking in human beings. Frontex is not, and never will be, a panacea to all the problems caused by irregular migration.
At the very end it is simple: EU border security is the ultimate responsibility of all Member States, and border controls must be operated in a spirit of sharing responsibilities and solidarity between Member States.
Over the past years, we have been facing a genuine paradox. One could hear Member States inviting Frontex to stop the flow of irregular migrants immediately and to deploy as much equipment as possible. However, the centralised record of available technical equipment, as you know, is just a virtual record. The assets on this list belong to the Member States and they are subject to their will to deploy them. Clearly, we could debate the will of a number of Member States.
As for the financial perspective, if Frontex were to deploy all the equipment at once, its budget would evaporate immediately. Therefore, the main question still to be answered - and I am addressing the Council - is whether the Council is ready to extend the principle of compulsory solidarity, obliging all Member States to deliver, i.e. a mandatory solidarity mechanism.
Over the past years, Member States have repeatedly reaffirmed the importance of ensuring full respect for international human rights obligations in managing migration. Member States underlined the importance of European solidarity in burden-sharing as the founding principles. Yet, too often, effective decision-making is hamstrung by the inability of these Member States to work together in their mutual interest.
Would the President-in-Office agree that the time for words is passed and the time for action has come? Would you not agree that in a world marked by increasing regional conflicts and a growing gap between rich and poor, mobility will increase rather than diminish? Is it not high time that the Member States put themselves in a position to respond to that challenge with a radical, yet responsible, revision of their views on what is supposed to be a comprehensive package on a common - and I repeat, common - migration policy?
Unfortunately, I have to leave the Chamber now, as I am taking part in the ongoing high-level trialogue on the Return Directive. However, I look forward to receiving your detailed reply at your earliest convenience.
on behalf of the UEN Group. - (IT) Madam President, ladies and gentlemen, the Frontex initiative deserves support. It represents the boundary of European civilisation in the face of an onslaught of illegal immigration which is deliberate, very often entails highly distressing humanitarian tragedies and represents big business for Mafia-type criminal organisations. That is why it must be countered as energetically as possible.
We believe that some very effective measures have been adopted by countries like Spain, whose SIVE system has erected a highly sophisticated high-tech wall against illegal immigrants. There is no point crying crocodile tears over deaths and humanitarian incidents when we do nothing to defend our coastline. My own country did nothing for a long time - one need only think about the Lampedusa situation - but all we have to do is prevent the vessels carrying illegal immigrants from reaching Member States' territorial waters.
As for the legal state of affairs, the reasons still being put forward against making illegal immigration a crime are utterly unfounded: the arrest and detention of illegal immigrants are fully covered by Article 5(f) of the European Convention on Human Rights, which clearly states that one exception to the prohibition on depriving people of their liberty concerns people effecting an unauthorised entry into another country.
Finally, Europe cannot shirk from examining the results of full implementation of the Schengen Agreement, which are in front of our eyes. Schengen was supposed to promote freedom of movement for workers and students but has in actual fact created a kind of green card for the free movement of criminals. Is that what we want on our land? Certainly not. We therefore need to take urgent action: the 2004 Directive must be revised in the light of these results.
The Member States were supposed to establish income thresholds and an obligation on anyone entering our countries to demonstrate that their funds are legal. They have not done so - Italy, for example has not - and so we find cities, such as the capital of Christianity, invaded by Roma and Romanians who commit crime, rape and other unlawful acts but are not thrown out. Let us give due consideration to these results.
on behalf of the Verts/ALE Group. - (DE) Madam President, since the establishment of the European border security agency, Frontex, the implementation of the European work programmes has been proceeding effectively and according to plan. Nonetheless, my Group has been extremely concerned, since the adoption of the Frontex Regulation, about the serious incidents in the Mediterranean area, in which people who have set out in search of a better life often lose their lives in the attempt.
We therefore have some questions which we would like to put to the Council. One of these questions is this: has Frontex fully incorporated human rights obligations into its existing regulatory provisions and practices? Or, to be a little more precise and candid: can the Council and Commission guarantee that the EU Member States which receive the support of Frontex are meeting all of their obligations under international law and the international convention in relation to the security and monitoring of their external borders?
The published statistics from Frontex relate solely to the number of migrants who have been prevented from entering the European Union. There are no statistics concerning the number of asylum seekers apprehended, and nor is it clear how they have been treated. We would like to know whether there are any statistics on the number of asylum seekers apprehended. If so, why have these figures not yet been made public?
Finally, if an asylum seeker is apprehended, what role does Frontex play in relation to the coordination of the asylum application? Where are these applications examined? Which mechanisms are in place to guarantee that an application is thoroughly examined before the asylum seeker is sent back?
on behalf of the GUE/NGL Group. - (DE) Madam President, the European Union and its institutions always claim that the struggle for human rights is of key importance. However, this does not seem to apply to the EU's own Frontex agency and the policy behind it. The EU wants to use Frontex to ward off people coming in from outside; it does not want to save lives.
Aid organisations believe that more refugees are dying since Frontex was established as they now have to travel further. Frontex is militarising the EU's system of repelling refugees. The question is this: why do the refugees want to come in the first place? This has a great deal to do with the prosperity gap, and something needs to be done. Climate change will exacerbate the situation, with even more refugees attempting the journey to Europe.
Frontex is exempt from all parliamentary control. I recall a hearing organised by the Committee on Civil Liberties, Justice and Home Affairs, when the Executive Director of Frontex did not consider it necessary to turn up. The EU's strategy is clearly to 'cherry-pick' the best of the migrants and refugees and keep the rest at bay, using Frontex, among other things. Overall, Frontex is worsening the situation of refugees. My Group's position is therefore very clear: Frontex must be dissolved, and instead, more must be done to provide practical help to refugees. That would be the right approach, not ever more isolationism and constant reinforcement of Fortress Europe.
on behalf of the IND/DEM Group. - (EL) Madam President, the question of cross-border agreements is not an abstruse matter like reading texts by Lysias or Cicero. On the other hand Frontex will do nothing to solve all the problems we believe there are between Europe and those unfortunate enough to seek refuge there. These poor wretches are Asian victims exploited by neighbouring countries which cooperate with Europe but never see the consequences from a European angle.
Now if there were adverse effects, and Frontex, for example, had both to carry out its rescue function and inform us about where they come from and which states allow this unlawful trade in unfortunate people, who often end up at the bottom of the sea, then the EU would be able to take its own measures against such countries and cut the subsidies lavished on them today.
(NL) Mr President, in itself we can of course only welcome the extension of the tasks of Frontex that has been announced, the plans to set up a pan-European border guard and the creation of a centralised European databank. It is also a good sign that Frontex has been given the green light to open negotiations on cooperation agreements with a number of departure or transit countries to ensure joint action against illegal immigration. On the other hand, this agency naturally stands or falls with the technical assistance and political support of the Member States, which has all too often in the past proved problematic. For instance, France, Germany and the Netherlands have been much more active than Belgium, which only took part in three operations.
All the same, we cannot pin too much faith on the strengthening of external borders and we should certainly not be blinded by the telegenic Frontex operations in the Mediterranean. Most illegal immigrants arrive in Europe legally, but simply disappear into illegality when their visas expire. There are hundreds of thousands of them. From that point of view, the 53 000 arrests that the Commission proposed a few months ago will therefore not do much more than 'cure the symptom'.
The core issue is still that both the European Member States and the European Union are responsible for the uncontrolled and illegal immigration, with all its catastrophic effects on society. I am talking about not only the flexible visa policy and the lax tracing and repatriation policy, but also about the irresponsible waves of regularisation in some Member States, which have been an enormous draw. The extension of Schengen to the east is for the moment the latest of these damaging decisions. You might therefore ask whether Frontex is not just having to act as a lightning conductor to appease the citizens of Europe.
(FR) Madam President, Commissioner, Jacques, ladies and gentlemen, we are currently examining very significant texts that should lead to a real change and, dare I say, a real evolution in the management of migratory flows. I am thinking in particular of the return directive, the Blue Card directive, the directive on sanctions against employers and the directive on a common set of rights.
The current legislative work must be completed as quickly as possible if we want effective results that are visible to our fellow citizens and third-country nationals. We have to send a clear message. As parliamentarians we are giving the question of immigration serious attention and dealing with it head-on. We need to look at the management of our external borders and Frontex's role in that regard. Frontex was not created to recover drowned bodies in southern Europe. It was not created to recover starving children in Eastern Europe, led by their parents on a never-ending voyage of migration. Frontex has a clear mission: to protect our borders in order to protect our fellow citizens.
The Member States must therefore face up to their responsibilities and fulfil their commitments by providing Frontex with all the resources it needs to carry out its missions under the best possible conditions. We have to stop thinking of Frontex as a temporary or isolated measure. It must be able to tackle, and keep up with the pace of, the phenomena that fall within its remit: migration and illegal immigration, organised crime, smugglers, trafficking in all its forms. The Frontex agency must be at the heart of the wider border security project and, in this respect, there must be closer cooperation with the senior authorities responsible for these issues.
As usual, it is the overriding principles and the political will that threaten the smooth running of the agency: each Member State must be reminded of its commitment to the principles of responsibility, solidarity and respect. I hope that the Commission and in particular the Council will take our requests and concerns on board and that they do not ruin the success of an agency that we need at European level.
(ES) Madam President, ladies and gentlemen, Mr President-in-Office of the Council, Commissioner, as you said, Frontex works. Last year, for example, joint operations reduced the numbers of illegal immigrants arriving in the Canary Islands by 61%. Mafia organisations, however, are investigating new routes in order to foil security operations. Their activities represent the hare, and our responses the tortoise. We all know La Fontaine's fable, and how it ends: we will win the race, certainly, but how many lives will be lost before that happens?
Ladies and gentlemen, we must be clear and concise with one another and with the general public. Do we really wish to deal with the problem of illegal immigration on a joint basis, or just make it look like we are dealing with it? Frontex offers added value in terms of reducing the number of illegal immigrants, saving lives and combating trafficking in human beings and acts as a considerable deterrent in the areas being monitored.
However, ladies and gentlemen, it is important to go that extra mile and secure an integrated European system to deal with all the EU's external borders. Frontex needs the appropriate mandates and resources. The Commission's proposals are heading in the right direction, but we want to know how united and committed the Member States are in the fight against illegal immigration, a phenomenon that affects all of us, not just countries at out southern border.
How do the Member States view the idea of introducing a European Border Surveillance System? Elaborating on Frontex's operational capacity, how does the Council feel about creating regional centres in sensitive areas, particularly at the southern maritime borders?
Also in relation to the key aspect of border surveillance, what will Frontex's role be in Iconet and what has the Council's response been to the proposal to establish EUROSUR?
Finally, I wish to say I agree with you, Commissioner, that cooperation with third countries is a vital component of the fight against illegal immigration. What steps will Frontex take to facilitate the development of the agreements concluded by Member States such as Spain? I think that the answers to questions like these may be the first indication as to how and when we will win the race.
Madam President, Member States have both a right and a duty to control their borders properly, to manage immigration and to cooperate between themselves and through the European Union, whether or not they are in Schengen, which, sadly, my country is not. That means that they must cooperate with Frontex and through Frontex, insofar as they are legally allowed to do so, and must support the so-called RABITS - the mobile border guards - and make sure that Frontex is properly resourced.
But well-managed borders should not mean the inhumane treatment of migrants or negligence of the need to respect refugee law by giving access to an asylum determination procedure. Therefore, we should parallel having mobile border guards by having asylum expert teams, who could be deployed at short notice to deal with large influxes of would-be migrants, and making sure that they individually assess any potential claims.
Frontex cannot be a substitute for a comprehensive migration system - which we still do not have - which covers illegal immigration and legal migration and which has proper legal migration channels, as well as preserving the asylum channel.
Lastly, I am wary of the trend to mix immigration and criminality. The term 'border security', which is often used, tends to suggest automatically that immigrants are a threat. Most of them are not. They may not have a legal entitlement to come, but that does not necessarily mean that they are criminals.
(ES) Madam President, we see the harshest and most dramatic face of illegal immigration when good weather arrives at the shores of the Atlantic and the Mediterranean.
Mafia groups operate much more frequently now that there is apparently less risk. That is why this debate is so necessary: to support, facilitate and encourage any initiatives to prevent and neutralise a criminal scourge that puts so many lives in jeopardy and breaches our frontiers with frequent impunity.
External action by the European Union is becoming a vital component within such a context. This is borne out by the Montavia and Cape Verde pilot projects. The House recently allowed the Committee on Civil Liberties, Justice and Home Affairs to take part in this task by authorising two trips to Senegal and Mauritania, prime examples of countries of origin and transit for illegal immigrants.
EU external action on immigration must henceforth be more active and more visible and focus on much more relevant countries, primarily Guinea-Conakry.
Frontex has made good progress in a short period of time. It has funds, EUR 70 million to be precise, and well-designed capacities for coordination, but we need the unambiguous assistance of the Council, for example, to make the CRATE database more than a catalogue of means or a declaration of offers. The problem is persistent and dramatic, and requires us to pursue our efforts and maintain our systems of prevention, assistance and supervision, with resources and staff deployed on a permanent basis and in a timely manner, in the Canary Islands and the Mediterranean.
During the first quarter of the year 1 702 immigrants reached the Canaries, as against 1 425 over the same period of the previous year. Now more immigrants are arriving, but they are using fewer boats. In three years 48 305 immigrants arrived in the Canary Islands. It is true that the numbers fell between 2006 and 2007, from 31 000 to 11 000, but the harsh truth is that increasing numbers of immigrants are arriving at Canary Island ports and every day we find bodies in the Mediterranean, either near the coasts of Oran or the Canaries themselves.
Moreover, Madam President - and I am finishing up now - between 15% and 20% of repatriated immigrants try again. The problem is thus a persistent one. This is why we need more common global willingness and less common rhetoric.
(PL) Madam President, Commissioner, Madam President of the Council, Malta, Spain, Italy and France are all countries particularly affected by migratory flows, but they are not the only migratory routes.
I should like to draw the attention of the House to the European Union's eastern border and in particular to the borders of my country, Poland. The events of recent months indicate that migratory flows are also passing through that border too, and that human tragedies are taking place there too. I would remind the House that two Chechen children died of exhaustion as they attempted to cross into Poland with their mother. In addition to illegal immigrants from Ukraine and Belarus, Poland's secure centres for refugees contain inmates from Pakistan, Korea and Vietnam.
Migration, notably illegal migration, is a Union-wide problem, and it is therefore regrettable that the European Union does not have a common approach to illegal migration. The principles applied by Member States regarding asylum and deportation differ widely. I therefore wish to take this opportunity to emphasise that we need a single legal framework. It would then be possible for us to at least treat illegal immigrants in a similar manner across the Union. Clearly, the only alternative to illegal immigration is legal migration, and European Union citizens should not fear the latter. It represents an opportunity for ageing Europe. That is why I welcome the approach taken by the Slovenian Presidency, because I too consider that closer cooperation between customs and border control authorities is required to improve the existing method of managing the Union's borders.
In addition, Member States must become more heavily involved in joint Frontex actions. They cannot continue to be as selfish as they have been to date, and should instead be more generous when it comes to equipping this important agency. I do not just have experts in mind, but also and most importantly vessels, aircraft and other equipment that will ensure effective protection of the Union's borders. After all, the lives of many individuals on the seas and in the mountains are at stake, along with our common security.
(PT) Madam President, President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, we are facing a crisis of mass illegal immigration which has consequences for the security and cohesion of the whole European Union. Immigration is a phenomenon of huge dimensions which, particularly in a space without internal borders, requires a European approach.
I therefore support the creation of a European Border Surveillance System, Eurosur, streamlining and interlinking the border control systems of the Member States in order to increase the EU's internal security, fight illegal immigration, prevent cross-border crime and terrorism, and strengthen the Member States' capacity for rescue operations.
I also support the central role that Frontex must play in controlling and monitoring the external borders. I agree that Frontex must facilitate the application of current and future Community provisions and also make this application more effective in terms of managing the external borders and ensuring the coordination of Member States' actions and, in particular, the technical and operational assistance to be provided to Member States requiring this. However, I would warn the Council and the Member States that these objectives will only be achieved if we equip this agency with the necessary human and financial resources, which until very recently was unfortunately not at all the case.
As for the entry/exit system, I believe that we should be more cautious. I am concerned about this succession of proposals on the monitoring of individuals, which are multiplying at an alarming rate. It seems that we are unable to complete what we have already agreed and we are flying forward, without taking care to avoid any overlaps or duplication of functions, to assess the impact of these issues on the fundamental rights of individuals or to establish safeguards where appropriate.
In my opinion, instead of proposing new mechanisms, the Commission should concentrate on making up for the delays that have already occurred and on bringing into operation, as soon as possible, systems such as SIS II (Schengen Information System) and VIS (Visa Information System).
(ET) Commissioner, ladies and gentlemen, in a European Union without internal frontiers cooperation and solidarity to protect our external borders is of great importance, as is further improvement in the activity of FRONTEX.
But in addition to immigrants who cross the Mediterranean by boat, of whom much has been said here and of whom we are all undoubtedly aware thanks to the media, there is also a huge problem with people who enter from third countries with visas and who have no intention of departing once their visas expire. These are primarily immigrants from the east.
Here a single visa information system is of great importance, and increasing the responsibility of one nation state or Member State is not enough on this issue. Increasing cooperation between countries is very important.
Furthermore, there has been much talk of a common migration policy. In certain respects this is clearly important. However, certain issues must also remain within the purview of the Member States, for example the issue of quotas, because on matters such as this each country must assess its own scope for integration. Such issues cannot be resolved from above.
(EL) Madam President, I do not think it is necessary to repeat what we have just heard from Members who have already spoken. They have anyway covered almost all aspects of the problem, which all think is complex, difficult and very acute.
Let me say here and now about the statements by the Council and the Commission that we must avoid hot air and get down to action. What the EU has to do must be governed three principles. Firstly, the message has to be clear and the problem of immigration has to be recognised not merely as a national problem, but a European one. Secondly, the principle of solidarity must apply here in a practical way. Thirdly, a holistic rather than fragmented policy must be implemented.
We have created Frontex and that is excellent. The Commissioner says that it has been organised, staffed and reinforced with all the necessary resources. Can Frontex solve the problem, however? I have my doubts. My fellow Members have talked about matters such as the reasons for immigration. We certainly need to reinforce Frontex. Above all, however, we need to turn our attention to the Mediterranean states. Land and sea enterprises must be strengthened so that we can at least withstand the massive influx of illegal immigrants. Cyprus is a case in point. It has recently been a targeted by illegal immigrants coming from the Middle East through Turkish-occupied territories. The EU has the ways and means to intervene with Turkey to stop this from happening.
As well as what we have all been discussing, however, there is also one more subject for debate: the issue of human rights, which is an important subject. In order to stop illegal immigration and immigration in general, we cannot allow for human rights to be forfeited. In treating and dealing with immigrants we must apply the human rights principles and values of the EU. This is what I urge the Commission and the Council to do.
(EL) Madam President, Now that the summer is here and weather conditions are good, particularly in Greece and the Mediterranean, illegal immigration will unfortunately assume major proportions. Illegal immigrants will arrive at both the sea and land borders of Greece. My country is doing its level best. It is taking all possible measures, but they are not sufficient to stem this tide.
Frontex was established five years ago. Are we pleased with its results? I daresay we are, bearing in mind its meagre technical resources and restricted competence. If, however, we want to take a real political decision, then we must strengthen Frontex further with a logistical infrastructure and proper jurisdiction. This is the only way to fulfil our obligations. Finally, we must also establish a coastguard for the sea borders of the Mediterranean.
Madam President, the problem of illegal immigration is a very complex one. It only partly involves the defences around the borders of a country and of the European Union in general.
We have to examine the reasons and the drive that bring these people into Europe. They risk their lives and the lives of their loved ones. They travel for thousands of miles. They endure atrocious conditions but still continue to come. So it is my premise that, even if we build a six-metre wall around the whole of the European frontier, they will still come.
The Commissioner said something else which is very wise. These people come because we need them. There is work for them in our Member States. So why can we not find a system where we can legalise the illegal immigrants? Why can we not find a management system whereby these people can be channelled into our countries through legal and safe means?
(FR) Commissioner, Minister, I believe that it is deeply shocking to suggest that our security is threatened by the starving people who come her to seek work so that they can support the families they have left behind. I would remind my fellow Members of the speech Mr Kofi Annan gave when we awarded him the Sakharov Prize. He asked us to do the exact opposite of what we are doing: he asked us to open our borders. When we look into the future slightly, we can see only too well that we will need these workers because we are going to have a shortage of labour in the European Union.
What are we doing then? We are building walls and we are going to choose who is allowed to enter: we are going to choose the people we need. That is totally unacceptable. We need a different policy; a policy that is open to all these people.
However, what I want to know is what Frontex hopes to do, for example, in the countries of transit? In this respect, I will mention Mauritania, which I am familiar with since the European Union sent me there as the head of the election observation mission. We made a commitment to this poor country to help it with its transition to democracy. It has to manage the flows of immigrants travelling through the country on their way to the Canaries.
(The President cut off the speaker)
(DE) Madam President, ladies and gentlemen, we are here to discuss Frontex and that is what we should be focusing on. Frontex must of course be viewed in the context of a comprehensive migration strategy which on the one hand manages legal immigration but, on the other, combats illegal immigration.
In this overall context, Frontex is the security instrument on which the campaign against illegal immigration and human smugglers depends, and it is being deployed in those areas where the Member States are finding it difficult to cope. That is why we must ensure that Frontex can indeed evolve into a successful security instrument.
Parliament has managed to achieve a doubling of the budget, with the timescale for joint operations being greatly expanded. I am pleased that the Hera and Nautilus operations have already begun and that Poseidon will start in the next few days. However - and this point is directed at the Council - any operation will only be successful if the Member States put the requisite conditions in place and make the requisite instruments available.
This, then, is my request and my urgent appeal to the Council: please do your utmost to ensure that we do not have the same situation as in previous years, when the Member States dragged their feet. They should understand, at long last, that we need this security instrument and that we are enabling it to function effectively through the requisite supply ...
(The President cut off the speaker)
President-in-Office of the Council. - (SL) It was exceptionally interesting to be present at this dynamic debate. I think one thing was clear to everyone during the debate: legal immigration is the kind of immigration which the European Union needs, but the other kind, illegal immigration, should be fought. This was a topic on the agenda of today's debate.
In any case, the Presidency is among those who believe that illegal immigration is a phenomenon which should be fought because it usually has a criminal background. Behind it is a society of organised crime which is not interested in what has to be endured by the people they are trying to get into the European Union, in this case. I must say that I do not agree with those Members of Parliament who are of the opinion that the Council is trying to avoid these debates. Nor can I agree with those who think that we are still just talking.
The Council is not avoiding this debate. It was the Slovenian Presidency which, in March this year, organised the conference on the future challenges of controlling the European Union's external borders, and all or most of the issues mentioned in today's debate were a topic of that conference, which was conducted at Ministerial level. In any case, I agree with Mrs Hennis-Plasschaert that now is the time for action. Her absence is proof that we are taking action. She is attending a very important event, namely the concluding phase of the tripartite discussion on the Return Directive, which is, I hear, proceeding well and may successfully reach its conclusion today.
The Return Directive is an important aspect of the fight against illegal immigration. If it is adopted at the first reading, which is the hope of the Slovenian Presidency and the ambition of the European Parliament, then we will obtain a new lever to help us face up to the phenomenon of illegal immigration more successfully.
The question of solidarity carries a significant political charge regarding the problems of illegal immigration. However, we must appreciate that some elements of solidarity already exist: we had the Schengen resource, or 'Schengen Facility', for new Member States, we have Frontex, and the Commissioner has listed important capacities which the Member States have voluntarily contributed to the agency in the name of solidarity.
Therefore I cannot agree that there is no solidarity in the European Union. There is, but there is room for improvement. We must take into account - and I think Mr Fava was among those who pointed it out - that control of the external borders comes under the competence of the Member States. Why? Simply because most of them want it that way. Solidarity therefore has its limits. The majority of Member States want external border control to come under their competence.
Mrs Saks mentioned that the Member States do not want the immigrant quota to be forced on them from outside or from the top. They want to decide these things for themselves. This is the framework in which we are operating and in which the Slovenian Presidency is searching for possible ways forward. I think we have already managed to achieve a number of measures, but we still have to work on others.
I would like to say a few words about reception centres, as initiated by Mr Moreno Sánchez. A very difficult debate on this topic is still taking place. It is a politically sensitive issue and not a simple topic. The Council will be occupied by it for some time to come.
Mr Özdemir raised the question of asylum. Asylum statistics do exist. The asylum system is effective at European Union level. However, we are still trying to improve its efficiency. The first step was the publication of the Green Paper on the future of asylum, presented by the European Commission, and the Council's decisions on improving practical cooperation, which were adopted at the last session of the Justice and Home Affairs Council.
I would like to end here, although I could say more on this interesting and topical subject. Ladies and gentlemen, let me assure you that your opinions count and that we will bear them in mind when we continue this debate. The Slovenian Presidency is relying on your cooperation to make progress in this dossier.
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, I would first of all like to get back to the main topic of this debate, Frontex, and clarify a few points. Mr Fava, in particular, wanted to know if the equipment used by Frontex was fully operational.
It is true that Frontex depends on the Member States for the technical equipment needed for the operations it coordinates and, until now, the agency has been satisfied with the way in which the Member States have provided the equipment available in the CRATE database.
Of course, an additional step would be to put in place a compulsory system for the Member States by amending the agency's basic Regulation. The Commission mentions this in its evaluation report, and the discussions with the Frontex agency and the Member States on this matter will continue. Frontex has concluded technical agreements with most of the Member States on the conditions of use of the equipment. Obviously, it is unable to purchase equipment that is very costly, but in its evaluation report the Commission recommended that Frontex should buy or lease equipment that is frequently used: night vision goggles, small radar equipment, thermal imaging equipment, etc.
I also wanted to say, since Mr Moreno Sánchez raised these points in particular, that there are some places that are particularly at risk, and perhaps we could envisage setting up permanent operational centres in such cases. Frontex is currently looking into this.
There are many other questions and I apologise for not mentioning all the Members although I took precise notes.
Many of you asked about Frontex's ability at present to assist people whose boats have been shipwrecked. It important to remember that it is the Member States that are responsible for looking after or saving those involved in such accidents: Frontex has no mandate in this area. Having said that, I believe that it is true to say that numerous lives have fortunately been saved as a result of the operations coordinated by Frontex. More and more people must be saved because what we have realised from these terrible shipwrecks of poor people, who have often also been exploited, is that this is a major concern in these operations.
I would briefly like to reiterate what the President and the Minister have just said, and Mr Gaubert too: when it comes down to it, Europe has to begin to manage migratory flows, and migratory flows cannot be managed effectively without Frontex, without surveillance of our external borders. There is no doubt that we need a legal framework that will gradually allow Europe to provide a truly European response to all these migratory problems. I must say, too, that one of the major tasks awaiting my attention is the preparation of a new communication on this overall approach to migration, which should take into account all the aspects that you have raised.
I would add that a migration policy cannot succeed in the absence of close cooperation with the countries or origin and, indeed, what has been said on this subject is that all efforts are welcome to strengthen this cooperation with the countries in question.
Minister, you pointed out just a moment ago that the trialogue on the 'return' text seems to be progressing. It is also one of the cornerstones of this overall immigration policy, which must of course be an overall policy, but which must also be a united policy, too: solidarity is crucial. There has been much mention this evening of rescues at sea, but we must not forget Europe's borders to the east.
Evidently - and I will finish with this point - the treatment of illegal immigrants must respect fundamental rights, to which Europe is firmly committed. All of this means that we need a genuine overall approach, an approach that is human but is at the same time extremely serious and rigorous. This is essential if we do not want Europe to be a fortress and if we want it to be open, but open within the framework of rules that we believe to be reasonable, that respect individuals and, at the same time, that focus on ensuring that the integration efforts succeed in the various Member States, for the immigration policy cannot succeed without integration.
That is all I wanted to say and I apologise to the Members for not having responded to all the questions raised. Please be assured that I am willing to listen to Parliament in order to try to lay the foundations for this overall immigration policy.
The debate is closed.
Written Statements (Rule 142)
in writing. - (RO) The European Union's external borders, either land or sea borders, protect all Member States from possible threats caused by illegal immigration, trafficking and organized crime.
The instruments proposed by the European Commission in the development of the Frontex Agency, namely state-of-the-art border surveillance systems, technical equipment and rapid intervention teams, are undoubtedly opportune.
Nevertheless, the effort of strengthening borders should be a joint European effort and not a single effort of the countries situated along the borders. Moreover, it is necessary to take action not only on the European Union borders, but also on the borders of the countries neighbouring the European Union.
I remind you of the fact that political stability, the development of democracy, economy and increase in the living standard in third countries bordering the European Union will considerably diminish the pressure on the borders; for this reason, cooperation with the relevant authorities of these countries represents a major priority.
The projects submitted by the Commission need adequate financing urgently, so that they can be implemented as soon as possible.